IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
WANDA GARETT, et al., )
)
Plaintiffs, )
)
Vv. )
)
BBVA COMPASS BANK, ef al., )
)
Defendants. ) Civil Action No. 3:19-CV-1491-C-BH

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that this civil action should be dismissed for
failure to serve the Defendants within 90 days.’ Plaintiffs filed timely objections thereto on
December 13, 2019.

The Court conducts a de novo review of those portions of the Magistrate Judge’s report or
specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.
§ 636(b)(1)(C). Portions of the report or proposed findings or recommendations that are not the
subject of a timely objection will be accepted by the Court unless they are clearly erroneous or
contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (Sth Cir. 1989).

After due consideration and having conducted a de novo review, the Court finds that

Plaintiffs objections should be OVERRULED. The Court has further conducted an

 

' So that the record is clear and concise, Defendants BBVA Compass Bank and Charles C.
Guimm, III, voluntarily appeared after the Magistrate Judge entered her findings and conclusions.
Accordingly, the Court finds that those two Defendants have waived any issues relating to service of

process.

 
independent review of the Magistrate Judge’s findings and conclusions and finds no error. It is
therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby
ADOPTED IN PART as the findings and conclusions of the Court. For the reasons stated
therein, Plaintiffs’ claims asserted against Defendants Ray McDonald, Cedric Brown a/k/a
Cedric Brooks and Walter Irvin arg here DISMISSED without prejudice.

SO ORDERED this 4A day of January, 2020.

        

a

 

Mi CU GS
SENT R UNITED STATES DISTRICT JUDGE

 

 
